            Case 1:20-cr-00412-AT Document 40 Filed 10/20/20 Page 1 of 1



     quinn emanuel            trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (202) 538-8120

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                        williamburck@quinnemanuel.com



October 20, 2020

VIA ECF

Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Strett
New York, NY 10007

       Re: United States v. Kolfage, et al., No. 20 Cr. 412 (AT)

Dear Judge Torres:

        We represent Defendant Stephen Bannon in the above-captioned matter and write
respectfully to request an adjournment of the status conference currently scheduled for Monday,
October 26 at 1:00 p.m. Mr. Bannon’s counsel of record begin a trial before the Honorable Jed S.
Rakoff on October 26, 2020 and will not be available for the status conference. As a result, Mr.
Bannon respectfully requests that the status conference in this matter be adjourned to a date during
the week of November 9, 2020, when his counsel will be able to participate.

        We have conferred with counsel for the government and for Defendants Brian Kolfage,
Andrew Badolato, and Timothy Shea, all of whom consent to an adjournment. This is the first
request Mr. Bannon has made for an adjournment of this status conference.

Respectfully submitted,




William A. Burck




     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
